McCown, J.
The defendant entered pleas of nolo contendere to charges of robbery and burglary. He was sentenced to 10' to 15 years on the robbery charge and 2 to 5 years on the burglary charge, the sentences to run concurrently. The statutory range of sentence for robbery was 3 to 50 years and for burglary 1 to 10 years. The sole assignment of error on appeal is that the sentences were excessive.
At the time of entry of the defendant’s pleas, a second burglary charge was dismissed. The presentence investigation report discloses that the defendant was 35 years of age at the time the crimes were committed. He 'has had previous felony convictions in the states of Oregon, V/ashington, and Oklahoma. He has spent approximately 10 years of his adult life in some type of penal or correctional institution.
A sentence imposed within statutory limits will not be disturbed on appeal unless an abuse of discretion appears in the record. State v. Zeigler, ante p. 322, 215 N. W. 2d 80. There was no abuse of discretion here.
The judgment is affirmed.
Affirmed.